     Case 1:18-cr-00225-NONE-SKO Document 52 Filed 02/26/21 Page 1 of 3


 1    HEATHER E. WILLIAMS, CA Bar No. 122664
      Federal Defender
 2    MEGAN T. HOPKINS, CA Bar No. 294141
      MATTHEW LEMKE, D.C. Bar No. 1023347
 3    Assistant Federal Defender
      Office of the Federal Defender
 4    2300 Tulare Street, Suite 330
      Fresno, CA 93721-2226
 5    Telephone: (559) 487-5561
      Fax: (559) 487-5950
 6
      Attorney for Defendant
 7    TEM PHAPHONH

 8                             IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11     UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00225-NONE

12                      Plaintiff,                    STIPULATION TO VACATE TRIAL DATE,
                                                      SET STATUS CONFERENCE IN 90 DAYS
13     vs.                                            AND FOR EXCLUSION OF TIME; ORDER

14     TEM PHAPHONH,                                  Date: March 29, 2021
                                                      Time: 8:30 a.m.
15                      Defendant.                    Judge: Hon. Dale A. Drozd

16
17           IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES that the trial

18    currently scheduled to begin on March 29, 2021, at 8:30 a.m. be vacated, and that a status
19    conference be scheduled for June 2, 2021 at 2:00 p.m. before the Honorable Sheila K. Oberto,
20    United States Magistrate Judge.
21           The foregoing is requested in order to accommodate the Court’s unavailability for trial at
22    this time, due to ongoing COVID-19 health and safety concerns, and to permit defense counsel
23    sufficient time to conduct and conclude defense investigation, which has been hampered due to
24    restrictions put in place during the pandemic, prior to trial.
25           The government has extended an initial plea offer to the defendants, which will require
26    translation into Lao (for Ms. Phaphonh) and sufficient time for the defense to consider the offer
27    and suggest any necessary adjustments to the written plea agreement. If a plea agreement is
28    finalized, the parties will need to evaluate the health and safety considerations before scheduling
     Case 1:18-cr-00225-NONE-SKO Document 52 Filed 02/26/21 Page 2 of 3


 1    an in-person change of plea hearing in this case.

 2              Based on the foregoing the parties agree that the ends of justice served by resetting the

 3    trial date outweigh the best interest of the public and the defendant in a speedy trial. Therefore

 4    the parties agree that time through June 2, 2021, is excludable pursuant to 18 U.S.C. §

 5    3161(h)(7)(A), (B)(iv).

 6
 7                                                                 Respectfully submitted,

 8                                                                 HEATHER E. WILLIAMS
                                                                   Federal Defender
 9
10    Date: February 26, 2021                                      /s/ Megan T. Hopkins
                                                                   MEGAN T. HOPKINS
11                                                                 MATTHEW LEMKE
                                                                   Assistant Federal Defenders
12                                                                 Attorneys for Defendant
                                                                   TEM PHAPHONH
13
14    Date: February 26, 2021                                      /s/ Roger Nuttall
                                                                   ROGER NUTTALL
15                                                                 Attorney for Defendant
                                                                   HERMINE HAMBARTSUMYAN
16
17
                                                                   McGREGOR W. SCOTT
18                                                                 United States Attorney

19
20    Date: February 26, 2021                                      /s/ Michael G. Tierney
                                                                   MICHAEL G. TIERNEY
21                                                                 Assistant United States Attorney

22
23
24
25
26
27

28

       Hambartsumyan et al - Stipulation to Vacate Trial and Set      2
       Status Conference
     Case 1:18-cr-00225-NONE-SKO Document 52 Filed 02/26/21 Page 3 of 3


 1                                                                 ORDER

 2              IT IS HEREBY STIPULATED by and between the parties hereto, and through their

 3    respective attorneys, that the trial currently set for March 29, 2021 is VACATED and a further

 4    status conference is set for June 2, 2021 at 2:00 p.m.. For the reasons set forth above, time shall

 5    be excluded through June 2, 2021, pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 6
      IT IS SO ORDERED.
 7
 8
          Dated:         February 26, 2021
                                                                         UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

       Hambartsumyan et al - Stipulation to Vacate Trial and Set     3
       Status Conference
